DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Group II, Species 4, as shown in FIG. 2C, in the reply filed on April 06, 2022 is acknowledged. Applicant identified claims 9-11 and 13 readable on the Elected Group II, Species 4. Non-elected Invention and/or Species, Claims 1-8, 12 and 14 have been withdrawn from consideration. Claims 1-14 are pending.
Action on merits of Elected Group II and Species 4, claims 9-11 and 13 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 has been  considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
VERTICAL MOSFET HAVING PARALLEL PN SUPERJUNCTION STRUCTURES FORMED UNDER THE BASE REGION IN THE DRIFT REGION
       
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIBATA et al. (US. Pub. No. 2007/0072398) of record. 
With respect to claim 9, SHIBATA teaches a superjunction semiconductor device as claimed including: 
an active region (Device Region) through which a current flows, and 
a termination structure region (Periphery) disposed at an outer periphery of the active region, 
the superjunction semiconductor device including: 
a semiconductor substrate (1) of a first conductivity type (n), having a first surface and a second surface opposite to each other; 
a first semiconductor layer (2) of the first conductivity type (n), provided on the first surface of the semiconductor substrate (1), the first semiconductor layer (2) having an impurity concentration (n) lower than an impurity concentration (n+) of the semiconductor substrate (1); 
a parallel pn structure (5/6) provided in the first semiconductor layer (2), the parallel pn structure including a plurality of first columns (6) of the first conductivity type (n) and a plurality of second columns (5) of a second conductivity type (p), the first columns (6) and the second columns (5) alternating one another repeatedly in a direction parallel to the first surface of the semiconductor substrate (1); 
a plurality of well regions (3) of the second conductivity type (p) provided in the first semiconductor layer (2), each of the well regions having a bottom surface in contact with a top surface of one of the second columns (5), and 63a top surface having a width greater than a width of each of the second columns (5); 
a plurality of second semiconductor regions (7) of the second conductivity type (p), each provided in one of the well regions (3) at a surface thereof and in the active region (Device Region), bottom surfaces of the second semiconductor regions (7) being farther from the semiconductor substrate (1) than are the bottom surface of the well regions (3); 
a plurality of first semiconductor regions (11) of the first conductivity type (n), selectively provided in the second semiconductor regions (7) at a surface thereof; 
a plurality of trenches (8) each penetrating through one of the first semiconductor regions (2) and one of the second semiconductor regions (7), and reaching one of the first columns (5); and 
a plurality of gate electrodes (10) each provided in one of the trenches (8), via a gate insulating film (9). (See FIGs. 1, 26).  

With respect to claim 10, the well regions (3) of SHIBATA have an impurity concentration lower than an impurity concentration of the second semiconductor regions (7).  
With respect to claim 11, the parallel pn structure (5/6) of SHIBATA is provided in both the active region (Device Region) and the termination structure region (Periphery).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA ‘398 as applied to claim 9 above, and further in view of CAO et al. (US. Pub. No. 2013/0181328). 
SHIBATA teaches the superjunction semiconductor device as described in claim 9 above including: 
an active region (Device Region) through which a current flows, and 
a termination structure region (Periphery Region) disposed at an outer periphery of the active region. 
 Thus, SHIBATA is shown to teach all the features of the claim with the exception of explicitly disclosing a second semiconductor layer of the first conductivity type, provided on a surface of the first semiconductor layer in the termination structure region.
However, CAO teaches a superjunction semiconductor device including: 
an active region (Activating Part) through which a current flows, and 
a termination structure region (Edge Part) disposed at an outer periphery of the active region, 
a second semiconductor layer (19) of the first conductivity type (n), provided on a surface of a first semiconductor layer (18) in the termination structure region (Edge Part), on a 64first side of the first semiconductor layer (2), which is opposite to a second side thereof facing the semiconductor substrate (2), the second semiconductor layer (19) having an impurity concentration (n-) lower than the impurity concentration (n) of the first semiconductor layer (28). (See FIG. 4).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the superjunction semiconductor device of SHIBATA including the second semiconductor layer of the first conductivity type on the surface of the first semiconductor layer in the termination structure region as taught by CAO to improve electric charge resistance of the breakdown voltage.  
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829